Exhibit 99.1 Corporate Office Minefinders Corporation Ltd. 2288-1177 West Hastings Street Vancouver, BC, Canada V6E 2K3 T MINEFINDERS TO RELEASE SECOND QUARTER 2; INVESTOR CONFERENCE CALL TO FOLLOW ON AUGUST 4 Vancouver, British Columbia – July 25, 2011 – Minefinders Corporation Ltd. reminds investors that the Company will release its second quarter 2011 financial and operating results on Wednesday, August 3, 2011 after markets close. An investor conference call will be held onThursday, August 4, 2011at8 a.m. Pacific Time(11 a.m. Eastern Time) to discuss the results. Participants may join the call by dialing 1-877-240-9772 toll-free or 1-416-340-9432 for calls outsideCanadaand the U.S. Simultaneously, an audio webcast of the conference call will be available on the home page of the Company's website, www.minefinders.com. An audio replay will be available untilAugust 11, 2011by calling 1-800-408-3053 toll-free or 1-905-694-9451 for calls outsideCanadaand the U.S. and entering pass code 7573714. About Minefinders Minefinders is a precious metals mining and exploration company and operates the multi-million ounce Dolores gold and silver mine in Mexico. For more information, please visit our website atwww.minefinders.com. Investor contacts: Jonathan Hackshaw Director of Corporate Communications Toll Free: (866) 687-6263 Mike Wills Investors Relations Representative Toll Free: (866) 687-6263
